  Case 6:20-cv-00019-NKM Document 2 Filed 04/08/20 Page 1 of 2 Pageid#: 94




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                  Lynchburg Division


LYNCHBURG RANGE & TRAINING, LLC
d/b/a SafeSide Lynchburg,

VIRGINIA CITIZENS DEFENSE LEAGUE,

GUN OWNERS OF AMERICA, INC.,

and

ASSOCIATION OF VIRGINIA GUN RANGES,

                               Plaintiffs,

       v.                                                     Case No. 6:20-cv-00019-NKM

HON. RALPH S. NORTHAM
(In his Official Capacity as
Governor of the Commonwealth of Virginia)

and

GARY T. SETTLE
(In his Official Capacity as
Superintendent of the Virginia State Police)

                               Defendants.


                  PLAINTIFFS’ NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A),

Plaintiffs hereby voluntarily dismiss the above-captioned action (the “Action”) without

prejudice. Defendants have filed neither an answer nor a motion for summary judgment in the

Action. Therefore, Plaintiffs’ dismissal of the Action is effective upon the filing of this Notice.
  Case 6:20-cv-00019-NKM Document 2 Filed 04/08/20 Page 2 of 2 Pageid#: 95




Dated: April 8, 2020

By: /s/ David G. Browne
David G. Browne (VSB No. 65306)
SPIRO & BROWNE, PLC
6802 Paragon Place, Suite 410
Richmond, VA 23230
Telephone: (804) 573-9220
Facsimile: (804) 836-1855
Email: dbrowne@sblawva.com

William J. Olson (VSB No. 15841)
Robert J. Olson (VSB No. 82488)
Herbert W. Titus (VSB No. 41126)
William J. Olson, P.C.
370 Maple Avenue, West, Suite 4
Vienna, Virginia 22180
Telephone: 703-356-5070
114 Creekside Lane
Winchester, Virginia 22602
Telephone: 540-450-8777
E-mail: wjo@mindspring.com




                               CERTIFICATE OF SERVICE

        I hereby certify that on this 8th day of April 2020, a true and accurate copy of the
foregoing Notice of Voluntary Dismissal was filed via the ECF system and served thereby on all
parties receiving notice via the ECF system.


                                                   ______/s/ David G. Browne_____




                                              2
